Citation Nr: 0907903	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left knee sprain.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The Veteran had active military service from April 1978 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which granted service 
connection for allergic rhinitis and the residuals of a left 
knee sprain, and assigned noncompensable and 10 percent 
disability ratings, respectively, effective from March 7, 
2005.  The Veteran appealed for the assignment of higher 
initial ratings.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).                 


FINDINGS OF FACT

1.  The Veteran's service-connected allergic rhinitis is not 
manifested by polyps or greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.

2.  The Veteran's service-connected left knee disability is 
manifested by arthritis, essentially full range of motion, 
and pain; it has not been manifested by limitation of flexion 
to 60 degrees or less or limitation of extension to more than 
5 degrees and there is no objective evidence of instability, 
swelling, recurrent subluxation, or dislocated semilunar 
cartilage with recurrent episodes of locking with effusion 
into the joint.



CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable 
evaluation for allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.97, Diagnostic Code 6522 (2008).

2.  The criteria for an initial or staged evaluation in 
excess of 10 percent for the residuals of a left knee sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003, 5014, 5257, 5260, 5261 (2008); VAOPGCPREC 
23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 sent to the Veteran by the RO adequately apprised him of 
the information and evidence needed to substantiate the 
claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The March 2005 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his underlying service connection claims, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This letter clearly disclosed 
VA's duty to obtain certain evidence for the Veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  The 
letter made clear that although VA could assist the Veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  In the letter, the Veteran was specifically asked 
to provide VA with any other supporting evidence or 
information in his possession.   See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).

The Board notes that the March 2005 letter did not apprise 
the Veteran of the information needed to substantiate his 
higher rating challenges, namely, proof that the initial 
noncompensable and 10 percent ratings for his allergic 
rhinitis and left knee disability, respectively, did not 
properly reflect his level of disability or that he was 
entitled to a higher rating.  The Court has held, however, in 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007), that when VA 
has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does not attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").  Moreover, the 
March 2005 letter provided the Veteran with actual knowledge 
that evidence establishing the severity of his disability was 
required.  In the letter, in addition to providing the 
general notice laid out in Pelegrini, supra, the Veteran was 
specifically asked to identify all evidence of any post- 
service treatment for this condition.  Thus, he was aware of 
exactly what information and evidence was needed to show a 
higher rating was warranted.

Accordingly, the Board finds that the veteran received notice 
of or otherwise had actual knowledge of the evidence needed 
to substantiate his claims, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, in the March 2005 
letter, the Veteran was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption by showing that the essential 
fairness of the adjudication has not been affected.  Id.   

The Board finds that the presumption of prejudice raised by 
the failure to provide Dingess notice is rebutted because the 
preponderance of the evidence is against the claims for an 
initial compensable evaluation for allergic rhinitis and for 
an initial evaluation in excess of 10 percent for the 
residuals of a left knee sprain.  Such a lack of notice did 
not affect or alter the essential fairness of the RO's 
decision, and thus, the presumption of prejudice is rebutted.  
Sanders, supra.  The presumption of prejudice has also been 
rebutted (1) based on the communications sent to the Veteran 
over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by the VA over the course of this appeal, he is 
reasonably expected to understand from notices provided what 
was needed.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vazquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 473, 491.  
As previously stated, in Dunlap, 21 Vet. App. at 112, the 
Court held that when VA has granted a service connection 
claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, Supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in July 2005 and September 2008, 
which were thorough in nature and adequate for rating 
purposes.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
C.F.R. § 3.326 (2008).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2008).   

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).


III.  Allergic Rhinitis

A.  Factual Background

The Veteran's service treatment records reflect that in 
August 1980 and May 1982, he was treated for allergic 
rhinitis.  

In July 2005, the Veteran underwent a VA examination.  At 
that time, he stated that for the past 21 years, he had 
worked for the United States Postal Service.  He indicated 
that he was a letter carrier for 20 years and a custodian for 
the past year.  According to the Veteran, he did not change 
career fields because of medical issues.  The Veteran noted 
that he initially experienced allergy symptoms during 
service.  He reported that the symptoms included runny nose, 
sneezing, and itchy and watery eyes.  The Veteran stated that 
at present, he had the same symptoms and that he treated his 
symptoms with over-the-counter medications.  According to the 
Veteran, he had never been placed on nasal sprays.  The 
Veteran indicated that he had only missed two days in his 
whole working career due to allergies.  He denied any history 
of nasal trauma or surgery, or sinus surgery.  He also denied 
any history of asthma or recurrent sinus infections.  With 
regard to activities of daily living, he noted that he would 
stay indoors when his allergies were bothersome.  The Veteran 
reported that he experienced intermittent decreased smell 
when his allergies worsened.  He denied purulent discharge, 
dyspnea at rest or on exertion.  The Veteran stated that he 
was slightly hoarse at times, but that that did not interfere 
with his ability to communicate by speech.  The examining 
physician indicated that there was no history of nasal 
polyps.         

The physical examination showed that the Veteran's sinuses 
were nontender and his nose was straight.  The nasal mucosa 
was pink and moist.  Airflow showed zero percent obstruction 
on the right and 25 percent airflow obstruction on the left, 
with off-white nasal discharge in the left nostril.  No nasal 
polyps were visible.  The oropharynx was without lesions.  
The diagnosis was allergic rhinitis.    

By an August 2005 rating action, the RO granted the Veteran's 
claim for service connection for allergic rhinitis.  The RO 
assigned a noncompensable disability rating under Diagnostic 
Code 6522, effective from March 7, 2005, for the Veteran's 
service-connected allergic rhinitis.  

In the Veteran's June 2006 Notice of Disagreement (NOD), he 
stated that in regard to his rhinitis, he was completely 
"blocked" at nighttime and had "other complications."  In 
his May 2007 substantive appeal, the Veteran indicated that 
he had "50 percent blockage."   

A VA examination was conducted in September 2008.  At that 
time, the Veteran stated that he had experienced wheezing and 
chest tightness in recent years due to his allergic rhinitis.  
His current symptoms included nasal congestion, excess nasal 
mucous, itchy nose, watery eyes, and sneezing.  The Veteran 
further reported that he had hoarseness and frequent 
difficulty breathing.  The physical examination showed that 
there was no sign of sinus disease.  In regard to nasal 
obstruction, there was 20 percent nasal obstruction on the 
right and 40 percent nasal obstruction on the left.  There 
were no nasal polyps.  The Veteran had septal deviation that 
was not due to trauma.  There was permanent hypertrophy of 
turbinates from bacterial rhinitis.  Rhinoscleroma was not 
present.  There was no tissue loss, scarring, or deformity of 
the nose.  The Veteran had forced expiratory wheezing on 
examination.  There was no facial disfigurement.  The 
examiner noted that the Veteran also had obstructive sleep 
apnea confirmed on a recent polysomnogram.  The diagnoses 
were allergic rhinitis and asthma.  The examiner stated that 
there were no significant effects on the Veteran's occupation 
or his usual daily activities due to his allergic rhinitis.  


B.  Analysis

As the Veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. 119 (1999).  Thus, the Board must 
evaluate the relevant evidence since March 7, 2005.    

The RO has assigned a noncompensable disability evaluation 
under Diagnostic Code 6522 for the Veteran's service-
connected allergic rhinitis.  

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

In this case, the Veteran contends that his allergic rhinitis 
is more disabling than currently evaluated.  He maintains 
that he has "50 percent blockage and total blockage at 
nighttime".  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Based upon a review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
criteria for a compensable evaluation for allergic rhinitis 
under Diagnostic Code 6522 have been met.  In order to 
warrant a 10 percent rating under Diagnostic Code 6522, 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side must be shown.  In 
the Veteran's July 2005 VA examination, airflow showed zero 
percent obstruction on the right and 25 percent airflow 
obstruction on the left.  In addition, in the Veteran's 
September 2008 VA examination, there was 20 percent nasal 
obstruction on the right and 40 percent nasal obstruction on 
the left.  Thus, the Veteran's allergic rhinitis is not 
manifested by greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
These medical findings relating to the degree of nasal 
obstruction present, which were recorded by medical 
professionals who examined the Veteran's nasal passages, is 
of significantly greater probative value than the Veteran's 
estimation of his nasal blockage, by virtue of the 
clinicians' education and training in conducting such an 
examination and determining these medical findings.  The 
Veteran's allergic rhinitis is also not manifested by any 
nasal polyps.  Both the July 2005 and the September 2008 VA 
examinations were specifically negative for any polyps.  
Under these circumstances, an initial or staged compensable 
rating for allergic rhinitis is not warranted.     

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Residuals of a Left Knee Strain

A.  Factual Background

The Veteran's service treatment records show that in February 
1978, he was treated for a left knee sprain.  He stated that 
his left knee had given way while playing basketball.  In 
December 1981, the Veteran was treated for left knee 
weakness.  The assessment was left knee instability.  

In July 2005, the Veteran underwent a VA examination.  At 
that time, he stated that he injured his left knee playing 
basketball in February 1979.  He subsequently experienced an 
intermittent sensation of the left knee giving way for years.  
The examining physician noted that the Veteran had not in 
fact had a true buckling of the knee.  The Veteran complained 
of generalized weakness of the left knee and a pre-buckling 
sensation like the knee was going to buckle medially.  That 
had been more apparent as the Veteran had grown older and was 
especially evident when he was climbing stairs or going up 
and down ladders.  According to the examiner, the Veteran 
complained of a discomfort and weakness of the knee, not a 
true significant pain.  Fifty percent of the time, the 
Veteran had no knee pain.  Twenty-five percent of the time, 
his knee pain was described as mild, from 1 to 2 on a scale 
from 1 to 10.  Twenty percent of the time his knee pain 
averaged between 2-3/10.  On a rare occasion, less than one 
percent of the time, he would have a pain level of 4/10 when 
going up and down stairs or ladders.  The Veteran denied 
swelling, heat, redness, or true instability.  According to 
the Veteran, he experienced fatigue and lack of endurance.  
He denied any treatment per se other than activity 
limitation.  The Veteran also denied any loss of range of 
motion of his left knee.  He reported that he did not use any 
assistive devices or braces.  According to the examiner, the 
Veteran worked with no restrictions due to his pain and 
injury although he worked "very smartly."  The Veteran was 
careful how he did his janitorial work.       

Upon physical examination, the Veteran's gait was normal and 
he was not limping.  There was a very minimal genu valgum.  
An estimated degree of genu valgum was 2 degrees, 
bilaterally.  The Veteran readily did a knee squat with 
audible popping of both patellas.  He voiced no evidence of 
pain with that maneuver and he arose quickly.  The Veteran 
could fully flex and extend his knees in the sitting 
position.  Examination of the left knee showed that there was 
no heat, redness, or soft tissue swelling about the left 
knee.  There was moderate patellofemoral crepitus with 
flexion and extension of the left knee.  There was full, 
painless range of motion of the left knee, to include 140 
degrees of flexion, zero degrees extension, and 10 degrees 
internal and external rotation.  No joint line tenderness 
medially or laterally of the left knee was shown.  There was 
no ligament laxity of the left knee with varus or valgus 
stress at zero and 30 degrees flexion.  Anterior and 
posterior drawer signs were negative.  McMurray's sign was 
negative on the left knee.  X-rays of the Veteran's left knee 
were reported to show mild age-related degenerative changes 
of the left knee.  Following the physical examination and a 
review of the x-rays, the examiner diagnosed the Veteran with 
chondromalacia patella and mild degenerative joint disease of 
the left knee.  The examiner reported that there was a zero-
degree loss of range of motion due to repetitive use or 
flare-up of pain.  The examiner also noted that there was 
mild excess fatigability but no weakened movement or 
incoordination.  According to the examiner, excess 
fatigability had the primary functional impact on the 
Veteran's left knee.         

By an August 2005 rating action, the RO granted the Veteran's 
claim for service connection for the residuals of a left knee 
sprain.  The RO assigned a 10 percent disability rating under 
Diagnostic Codes 5099-5014, effective from March 7, 2005, for 
the Veteran's service-connected left knee disability.  

In the Veteran's June 2006 NOD, he stated that he experienced 
constant pain in his left knee.  He indicated that he also 
had left knee locking.  In the Veteran's May 2007 substantive 
appeal, he noted that he had pain in his left knee with 
walking and standing.  According to the Veteran, he had pain 
with motion.  He also reported that he used heat and ice to 
relieve his left knee symptoms.        

In September 2008, the Veteran underwent a VA examination.  
At that time, he stated that due to his left knee disability, 
he had to frequently lead with his right foot when climbing 
stairs.  He indicated that he had tenderness medially and 
wore a brace prescribed by VA.  The Veteran reported that he 
was able to stand more than 1 hour but less than 3 hours.  He 
noted that he was able to walk more than 1/4 mile but less than 
1 mile.  In regard to the Veteran's joint symptoms, the 
examiner noted that there was no deformity, giving way, 
instability, stiffness, weakness, episodes of dislocation or 
subluxation, effusion or inflammation.  The examiner stated 
that according to the Veteran, he had a history of left knee 
pain and locking episodes several times a week      

The physical examination showed that the Veteran's gait was 
normal.  There was no evidence of abnormal weight-bearing.  
Flexion was to 140 degrees and extension was to zero degrees, 
and there was no additional limitation of motion on 
repetitive use.  There was tenderness and painful movement.  
There was no crepitation, instability, or patellar or 
meniscus abnormality.  X-rays of the Veteran's left knee were 
reported to show stable, mild, medial compartment 
degenerative joint disease.  Following the physical 
examination and a review of the x-rays, the examiner 
diagnosed the Veteran with degenerative joint disease of the 
left knee post sprain in the service.  In regard to the 
impact of the left knee disability on the Veteran's 
occupational activities, the examiner noted that the Veteran 
had decreased mobility, problems with lifting and carrying, 
decreased strength, and lower extremity pain.  According to 
the examiner, the longstanding left knee problem showed 
medial compartment disease and was very tender medially, with 
early degenerative changes now seen indicating progression to 
degenerative joint disease.        


B.  Analysis

Since the Veteran disagreed with the initial rating following 
the grant of service connection, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on the facts found.  Fenderson, 12 Vet. App. 
119 (1999).    

The RO has assigned a 10 percent disability rating under 
Diagnostic Codes 5099-5014 for the Veteran's service-
connected residuals of a left knee sprain.  Diagnostic Code 
5099 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under the code.  See 38 
C.F.R. § 4.27.  In the August 2005 rating decision on appeal, 
the RO found Diagnostic Code 5014, which addresses 
osteomalacia, as the most analogous Diagnostic Code to the 
veteran's left knee disorder.  Diagnostic Code 5014 does not 
itself provide disability ratings.  Rather, it directs VA to 
consult Diagnostic Code 5003 for an appropriate rating.

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.   

In this case, the Veteran contends that his left knee 
disability is more disabling than currently evaluated.  He 
indicates that he has constant pain in his left knee that is 
aggravated by prolonged standing and walking.  The Veteran 
also reports that he experiences locking of the left knee.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event. However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.

With respect to the Veteran's claim for an initial rating in 
excess of 10 percent for his service-connected residuals of a 
left knee sprain, the Board has considered the evidence of 
record but finds that entitlement to an initial or staged 
evaluation in excess of 10 percent for the left knee 
disability is not warranted.  In the Veteran's July 2005 VA 
examination, the Veteran had full, painless range of motion 
of the left knee from zero to 140 degrees.  There was 
moderate patellofemoral crepitus with flexion and extension 
of the left knee.  No joint line tenderness medially or 
laterally of the left knee was shown.  The examiner noted 
that although there was mild excess fatigability, there was 
no weakened movement or incoordination.  In addition, in the 
Veteran's September 2008 VA examination, the Veteran had full 
range of motion of the left knee from zero to 140 degrees.  
There was tenderness and painful movement.  However, there 
was no crepitation and no additional limitation of motion on 
repetitive use.  The diagnosis was degenerative joint disease 
(arthritis) of the left knee post sprain in the service.  
Arthritis of the knee with pain on motion, even if the motion 
is full or normal, is rated 10 percent and this is consistent 
with the 10 percent rating that has been in effect since 
March 7, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; 
VAOPGCPREC 23- 97.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991). Given that the Veteran has a full range of 
motion, he does not meet the requirements for a rating in 
excess of 10 percent or a separate compensable rating 
(VAOPGCPREC 9-04) under Diagnostic Codes 5260 or 5261.  That 
is, flexion of the left knee is not limited to less than 60 
degrees and there is no indication of limitation of extension 
to more than 5 degrees.  Therefore, the current 10 percent 
rating is consistent with arthritis with painful but 
essentially full motion, and a higher initial rating based 
upon arthritis with limitation of motion is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261; See 
also Lichtenfels, 1 Vet. App. at 484, 488.  

The Board also notes that the provisions of 38 C.F.R. §§ 
4.40, 4.45 do not afford a basis for a higher initial 
schedular evaluation for the left knee because the medical 
evidence does not show additional limitation of flexion or 
extension due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a rating 
in excess of 10 percent for the left knee (see DeLuca, supra) 
or a separate compensable rating under VAOPGCPREC 9-04 
(separate ratings for limitation of flexion and limitation of 
extension), nor is there any such additional limitation of 
motion due to weakness, excess fatigability, incoordination 
or any other symptom or abnormal objective finding.

There is no medical evidence of subluxation of the left knee.  
Additionally, absent any competent evidence of instability, 
there is no basis for a separate rating under Diagnostic Code 
5257 for the veteran's service-connected left knee 
disability.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98; see also 
Esteban v. Brown, 6 Vet. App. 261-62 (1994) (separate 
evaluations are warranted where the symptomatology for the 
conditions is distinct and separate).  While there is 
indication that the veteran has worn a knee brace, upon both 
the July 2005 and the September 2008 VA examinations, it was 
specifically noted that there was no instability.  It is 
pertinent to note in this regard that McMurray's test was 
negative.  Therefore, there is no basis for a rating in 
excess of 10 percent or a separate compensable rating under 
Diagnostic Code 5257 and the application of VAOPGCPREC 23-97 
is not in order.

The evidence does not support an award for an increased 
rating for the left knee under Diagnostic Code 5256, which 
necessitates ankylosis of the knee, or Diagnostic Code 5258, 
which requires dislocated, semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, as 
the July 2005 and September 2008 VA examinations were 
negative of such clinical findings.  Although the Veteran has 
stated that he experiences locking of his left knee, there is 
no evidence that he has dislocated semilunar cartilage.    

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for the residuals of a 
left knee sprain.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.  


V.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's allergic rhinitis and left knee disability 
which would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service for consideration of whether an 
extraschedular rating is warranted under 38 C.F.R. § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).












ORDER

Entitlement to an initial or staged compensable evaluation 
for allergic rhinitis is denied.  

Entitlement to an initial or staged evaluation in excess of 
10 percent for the residuals of a left knee sprain is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


